 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      CUREVO, INC.,
                                                                 NO. C19-0572RSL
 9
                            Plaintiff,

10
                     v.                                          ORDER DENYING MOTION TO
                                                                 DISMISS AND/OR FOR CHANGE
11
      SENYON TEDDY CHOE,                                         OF VENUE

12
                            Defendant.

13
            This matter comes before the Court on defendant’s “Motion to Dismiss for Lack of
14
     Personal Jurisdiction or Improper Venue, or Alternatively Transfer Venue.” Dkt. # 12. Having
15

16   reviewed the memoranda, declarations, and exhibits submitted by the parties,1 the Court finds as

17   follows:
18          Defendant was served with process in the State of Washington, having voluntarily come
19
     to the state for reasons having nothing to do with plaintiff or the dispute between the parties.
20
     “Among the most firmly established principles of personal jurisdiction in American tradition is
21
     that courts of a State have jurisdiction over nonresidents who are physically present in the State”
22

23   . . . “and that once having acquired jurisdiction over such a person by properly serving him with

24

25          1
            This matter can be decided on the papers submitted. Plaintiff’s request for oral argument is
26   DENIED. The Court has not considered the untranslated documents attached as exhibits to the
     “Supplementary Declaration of Senyon Teddy Choe” (Dkt. # 24).
27
     ORDER DENYING MOTION TO DISMISS
28   AND/OR FOR CHANGE OF VENUE - 1
 1   process, the State could retain jurisdiction to enter judgment against him, no matter how fleeting
 2   his visit.” Burnham v. Super. Ct. of Cal., Cty. of Marin, 495 U.S. 604, 610-11 (1990). The Court
 3
     therefore has jurisdiction over defendant based on service of process while he was physically
 4
     present in the state: that is all the connection to the forum that due process or traditional notions
 5

 6   of fair play and substantial justice require. Id. at 619.

 7          Defendant has abandoned his argument that this case should be dismissed for improper
 8   venue under 28 U.S.C. § 1406.
 9
            Defendant seeks transfer of this matter to the Southern District of California under 28
10
     U.S.C. § 1404(a), which provides: “For the convenience of the parties and witnesses, in the
11
     interest of justice, a district court may transfer any civil action to any other district or division
12

13   where it might have been brought or to any district or division to which all parties have

14   consented.” Where, as here, there is no contractual forum-selection clause, the Court evaluates
15   “both the convenience of the parties and various public-interest considerations,” weighing the
16
     relevant factors and deciding whether, on balance, a transfer would promote “the convenience of
17
     the parties and witnesses” and “the interest of justice.” Atl. Marine Constr. Co., Inc. v. U.S. Dist.
18
     Court for the W. Dist. of Tex., 571 U.S. 49, 62-63 (2013). Relevant factors include the location
19

20   where relevant agreements were negotiated and executed, plaintiff’s choice of forum, which

21   state is most familiar with the governing law, the parties’ contacts with the forum, the forum’s
22   relationship to plaintiff’s causes of action, differences in the costs of litigation in the two forums,
23
     the relative availability of compulsory process and ease of access to witnesses and evidence, and
24
     any relevant public policies of the forum state. Aweida Arts, Inc. v. Pure Glass Distrib., Inc., 157
25
     F. Supp.3d 929, 939 (W.D. Wash. 2015) (citing Jones v. GNC Franchising, Inc., 211 F.3d 495,
26

27
     ORDER DENYING MOTION TO DISMISS
28   AND/OR FOR CHANGE OF VENUE - 2
 1   498-99 (9th Cir. 2000)). Defendant, as the party seeking transfer, must demonstrate that this case
 2   could have been brought in the Southern District of California and that the balance of factors tips
 3
     in favor of transfer.
 4
            Plaintiff could have, had it chosen to, sued defendant in the Southern District of
 5

 6   California where he allegedly resides. Neither the private nor public interests necessitate a

 7   transfer in the circumstances presented here, however. Defendant negotiated and executed the
 8   relevant contract from South Korea and, although the negotiations were conducted on plaintiff’s
 9
     side by representatives in California, there is no admissible evidence regarding where it was
10
     executed by that party. Plaintiff’s choice of a Washington forum is significant given the lack of a
11
     forum selection clause, and the courts of this state are more familiar with the law designated by
12

13   the parties in their contract. Both parties have significant contacts with Washington and

14   California, but the causes of action plaintiff alleges (declaratory judgment regarding choice of
15   law and the nature of the parties relationship under the agreement) will likely be decided with
16
     reference to Washington law and conduct that occurred primarily in Washington. The
17
     availability of evidence, the convenience of witnesses, and the costs of litigation would be
18
     reduced for one party and increased for the other regardless of whether the case is tried in
19

20   Washington or California. Finally, the public policies of Washington regarding enforcement of

21   contracts and protection of workers trumps California’s more general interest in protecting its
22   residents. The Court finds that litigating this action in Washington will not cause an avoidable
23
     waste of time, energy, or money, nor will it cause the litigants, witnesses, or public unnecessary
24
     inconvenience or expense. See Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). The Court
25
     declines to transfer this matter simply because it would be more convenient for defendant to
26

27
     ORDER DENYING MOTION TO DISMISS
28   AND/OR FOR CHANGE OF VENUE - 3
 1   litigate in the Southern District of California.
 2

 3
            For all of the foregoing reasons, defendant’s motion for dismissal or transfer of venue is
 4
     DENIED.
 5

 6
            Dated this 29th day of July, 2019.
 7

 8
                                                 A
                                                 Robert S. Lasnik
                                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING MOTION TO DISMISS
28   AND/OR FOR CHANGE OF VENUE - 4
